DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-124947, filed on 06/24/2017.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/27/2020 and 06/02/2020 were filed after the mailing date of the instant application on 03/04/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Applicant’s election with traverse of claims 31-34 in the reply dated 10/04/2021 is acknowledged.
Claims 16-27, and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected compound of General Formula 1, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/04/2021.
Applicants traversal is acknowledged but the restriction remains proper in light of the reference and rejections outlined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 31, claim 31 is dependent on a withdrawn parent claim 16. For the purpose of continuing examination, claim 31 will be interpreted as comprising the limitations of the compound of general formula (1) and all the definitions set forth in withdrawn claim 16.
Claims 32-24 are rejected by virtue of dependency on claim 31.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 31-34 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 31 is improper dependent form for relying on a withdrawn parent claim.
Claims 32-34 are rejected by virtue of dependency on claim 31.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31-34 rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (US 2015/0105564 A1).
With respect to claim 31, Adachi discloses Adachi discloses a light emitting device a light emitting layer comprising a compound of General Formula (1) (abstract and General Formula (1), paragraph 0010), which is pictured below.

    PNG
    media_image1.png
    199
    406
    media_image1.png
    Greyscale

In this formula, R1 is a cyano group (paragraph 0010 lines 3-4), R2 and R5 are a C6 aryl (phenyl) group (paragraph 0010, lines 6-7, and paragraph 0068, line 7), and R3 and R4 are an 31-R38 on line 6). This forms the compound below.

    PNG
    media_image2.png
    146
    162
    media_image2.png
    Greyscale

This compound meets the requirements of the claim when R1 is a cyano group, R2 and R5 are an aryl (phenyl) group, and R3 and R4 are a donor (unsubstituted carbazole) group (analogous to instant Formula (2) when L is a single bond and R11 and R12 are an aryl (phenyl) group which are joined by a single bond).
Adachi includes each element claimed, with the only difference between the claimed invention and Adachi being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a cyanobenzene derivative compound that is useful as a delayed fluorescent material and which may provide for an inexpensive high emission efficiency device (paragraph 0009, lines 5-10), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 32, Adachi teaches the light emitting device of claim 31 and the device emits delayed fluorescence, as discussed above.
With respect to claim 33, Adachi teaches the light emitting device of claim 31, and the light emitting layer further comprises a host material (paragraph 0099, lines 4-9).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a host compound in combination with the cyanobenzene derivative of Adachi as Adachi teaches this is the appropriate way to use the cyanobenzene derivative when used in a light emitting layer of an organic electroluminescent device.
With respect to claim 34, Adachi teaches the light emitting device of claim 31, and the light emitting device contains a light emitting layer and the light emitting layer comprises the compound that emits light and also the host material may emit light (paragraph 0099, lines 34-37).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a light emitting compound in addition to the compound of the invention in the light emitting layer as Adachi teaches this is the appropriate way to use the cyanobenzene derivative when used in a light emitting layer of an organic electroluminescent device.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786